DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure Statement submitted on 03052019 includes USP 8,854,555 granted to Adderly et al., which is related to the disclosed invention and the IDS does not include an explanation of the relevance.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 is missing the period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (9,038,508).

    PNG
    media_image1.png
    244
    443
    media_image1.png
    Greyscale
Hodges discloses all of the limitations of claims 1, 9 and 11, i.e., a hand tool device 10 comprising a head 20 component including a ratchet mechanism 22, 23, 26, Fig. 3; two or more body components 40, 46 connected to the head component Fig. 1; and one or more control elements 62 integrated with each body component 60 integrated/coupled to the two body components 40 and 46, Fig. 1, each control element configured to receive one or more finger digits of a user 05:7-9, Fig. 4.
Regarding claims 2, 3, 10 and 13, Hodges meets the limitations, i.e., wherein the one control element is a circular aperture 62 defined by a perimeter surface Fig. 1.
Regarding claim 7, Hodges meets the limitations, i.e., two body elements 40 and 46, Fig. 1.
60 is positioned along a perimeter edge proximal edge of the body component
Regarding claims 5 and 6, Hodges meets the limitations, i.e., wherein the control element 60 is a linear portion straight extending from an end of the body Fig. 1; the linear portion positioned at an angle between 30 to 90 degrees measured from the body ring pivot range of (up to) approximately 90 degrees 02:38-40.

Claims 1-4, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (6,922,864 “Clarke”).

    PNG
    media_image2.png
    204
    236
    media_image2.png
    Greyscale
Clarke discloses all of the limitations of claims 1 and 11, i.e., a hand tool device screwdriver 10 comprising a head component 12 including a ratchet mechanism ratchet head 03:66; a body component 16 connected to the head component; and 5a control element finger bore 18 or recesses 20, 22 integrated with the body component, the control element configured to receive one or more finger digits of a user Fig. 6.
Regarding claims 2-4, 7 and 8, Clarke meets the limitations, i.e., wherein the control element 18 is an aperture defined by a perimeter surface; wherein the aperture 18 is circular shaped; wherein the control element 20 or 22 is a recessed portion Figs. 3 and 4; the hand tool device further comprising two or more body components hammer 14 and magazine 30 or bit holder 24, Figs. 1 and 2; the hand tool device further comprising two or more control elements recesses 20, 22 and finger bore 18.
18 is centrally positioned on the body component Fig. 1; 10wherein the control element 18 is an aperture defined by a perimeter surface Fig. 1.
Regarding claims 14 and 15, Clarke meets the limitations, i.e., wherein the control element 20 or 22 is positioned along a perimeter edge of the body component Figs. 3 and 4; 10wherein the control element is a recessed portion 20 or 22 along the perimeter edge of the body component Figs. 3 and 4.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow (8,732,966).

    PNG
    media_image3.png
    174
    355
    media_image3.png
    Greyscale
Snow discloses all of the limitations of claim 11, i.e., a hand tool hair clipper 12 comprising a control element 10 integrated with a body component 16, the control 5element configured to receive one or more finger digits of a user 46, 44.
Regarding claims 12-16, Snow meets the limitations, i.e., wherein the control element is centrally positioned on the body component Figs. 2 or 3; 10wherein the control element 10 is an aperture 46 defined by a perimeter surface 42; wherein the control element 10 is positioned along a perimeter edge upper edge of the body component housing 16; 15wherein the control element 10 is a recessed portion recesses formed by 44 along the perimeter edge of the body component; wherein the control element 10 is an interchangeable detachable (as defined per instant application) control element integrated with the body component.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Amami ratchet head with two body components and Schiller ratchet with two control elements are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 11, 2021						Primary Examiner, Art Unit 3723